Citation Nr: 1202591	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  07-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), in excess of 10 percent prior to March 25, 2010, and in excess of 30 percent from March 25, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from January 1965 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which granted service connection for PTSD and evaluated it as 10 percent disabling.  This appeal arises from the Veteran's disagreement with the 10 percent rating assigned for this disability.  The Veteran did not request a hearing before the Board.

In December 2009, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, including the issuance of an additional notice letter to the Veteran; the procurement of outstanding treatment records; and the provision of a VA psychiatric examination.  As the AMC complied with the December 2009 Remand directives regarding the evaluation of the Veteran's PTSD, we will proceed to render a decision on this claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

As part of the December 2009 remand, the Board also requested that the AMC/RO perform all necessary action to adjudicate the raised issue of service connection for alcoholism as secondary to the Veteran's PTSD.  The record indicates that the AMC provided notice to the Veteran of the evidence needed to substantiate a claim for service connection for alcoholism, secondary to PTSD; and provided a VA psychiatric examination to determine if the Veteran had an alcohol addiction disorder related to PTSD.  In February 2011, the RO issued a rating decision, denying the raised claim of service connection for alcoholism.  As the Veteran has not appealed the February 2011 rating decision, the issue of service connection for alcoholism is not in appellate status, and is not before the Board.  

The Veterans Law Judge who signed the December 2009 remand is no longer employed with the Board.  Therefore, the undersigned Veterans Law Judge has been assigned to this case.


FINDINGS OF FACT

1.  For the entire initial rating period under appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.

2.  For the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in maintaining effective social relationships.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period prior to March 25, 2010, the criteria for a higher initial rating of 30 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2011).

2.  For the entire initial rating period under appeal, the criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a VCAA notice letter sent in April 2006 satisfied the provisions of 
38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.  Moreover, the Veteran's appeal for a higher initial rating for PTSD arises from a disagreement with the initial rating following a grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's VA treatment records to assist with the claim.  After the issuance of the most recent January 2011 Supplemental Statement of the Case (SSOC), the Board notes that the Veteran filed a SSOC notice response in March 2011, indicating that he had more evidence to submit in support of his appeal, and requesting that the AMC wait 30 days to allow him to file additional evidence before returning the case to the Board for adjudication.  The record indicates that the AMC waited 30 days and the Veteran did not file any additional evidence.  Therefore, the AMC returned the case to the Board in compliance with VA regulations.  

Also, as will be detailed following, VA provided the Veteran with VA psychiatric examinations in September 2006, October 2007, and March 2010.  In a February 2007 statement, the Veteran indicated that the September 2006 VA psychiatric examination report was not accurate as the September 2006 VA examiner was influenced by the Veteran's nervous smile and laugh.  The Veteran indicated that he would often smile in stressful situations, but that such actions were coping mechanisms rather than signs of happiness.  The Veteran also indicated that the September 2006 VA psychiatric examination report indicated that he had a stable marriage.  The Veteran stated that he had angry outbursts and a difficult time controlling his temper.  Therefore, he indicated that the stability in his marriage was due to his wife and not him.

Subsequently, in several statements, the Veteran and his wife both asserted that the October 2007 VA psychiatric examination report was inadequate because the October 2007 VA examiner only met for the Veteran for 20 minutes.  The Veteran indicated that the VA examiner never allowed him to answer any questions fully.  Moreover, the Veteran noted that the October 2007 VA examiner was a medical doctor and not a psychiatrist.

Having reviewed the records in question, the Board notes that the September 2006 VA examiner noted the Veteran's "euthymic" mood in his report.  Yet, the record contains no indication that the September 2006 VA examiner placed abnormal weight upon the Veteran's smile and laugh in detailing the symptomatology of the Veteran's PTSD in the September 2006 VA psychiatric examination report.  Moreover, in the September 2006 VA psychiatric examination report, the Veteran himself described his marriage as stable due to the fact that his wife "accommodates" him.  The Board notes that this description of his marriage is very similar to that provided by the Veteran in the February 2007 lay statement in which the Veteran found fault with the September 2006 VA psychiatric examination report.

Regarding the October 2007 VA psychiatric examination report, despite the Veteran's assertions regarding the October 2007 VA examiner's qualifications to provide a psychiatric examination, the Board notes that a medical doctor is qualified to interview an individual and to make findings regarding the severity of the psychiatric symptomatology of a previously diagnosed mental illness.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding that medical examinations may be conducted by licensed healthcare professionals competent to provide diagnoses, statements, or opinions).  Moreover, the Board notes that the October 2007 VA examiner noted that it was a brief session with the Veteran in the VA psychiatric examination report.  In the report, the October 2007 VA examiner indicated that the interview with the Veteran lasted 30 minutes as opposed to the 20 minutes indicated by the Veteran and his wife.  The record indicates that the October 2007 VA examiner reviewed the claims file, interviewed the Veteran, and wrote notations regarding the severity of the PTSD based on the clinical evidence.  Moreover, the Board notes that the October 2007 VA examiner's findings were of great probative value in the Board's decision to grant a higher initial rating of 30 percent for PTSD for the period prior to March 25, 2010.  

As the Board finds that the respective VA psychiatric examination reports were written after reviews of the claims file, interviews with the Veteran, observations of the Veteran, and contained specific findings regarding the severity of the Veteran's PTSD, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) . 

In view of the foregoing, the Board finds that VA has fulfilled its VCAA duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his PTSD.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the severity of PTSD merely because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  However, the Board is also obligated to review and weigh the credibility of the lay evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board has considered all evidence of record as it bears on the question of a higher initial rating for PTSD.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.
 


Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2011).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 10 percent revaluation is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent evaluation (rating) is warranted where the evidence shows occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Higher Initial Rating for PTSD

The Veteran contends that his PTSD symptomatology warrants a higher initial rating than 10 percent for the period prior to March 25, 2010, and a higher staged rating than 30 percent for the period from March 25, 2010.  The Veteran believes that higher ratings are warranted for the entire initial rating period because his PTSD is manifested by symptoms such as depressed mood, panic attacks, nightmares, isolation, agitation, anxiety, fear of the sight of blood, avoidance, and hypervigilance.  The Veteran has made statements indicating that he should be entitled to a higher rating partly due to the fact that he served in Vietnam.  In an August 2010 statement, the Veteran reported that he wished to be considered for a 100 percent rating for PTSD.  

Having reviewed the evidence of record, the Board finds that, for the entire increased rating period under appeal, the evidence is in relative equipoise as to whether the Veteran's Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss, consistent with a 30 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.

The evidence shows that the Veteran's PTSD disorder has been manifested throughout the entire rating period by symptomatology involving lack of sleep due to nightmares about Vietnam, anxiousness, and hypervigilance.  Throughout the record of evidence, the Veteran and his wife have reported that the Veteran has experienced loss of sleep due to nightmares.  In a January 2006 VA treatment record, the Veteran reported experiencing lack of sleep due to nightmares.  Subsequent treatment records contain similar reports.  Of note, in a March 2007 VA treatment record, the Veteran also reported lack of sleep due to hypervigilance as he would awaken at any noise.  In this record, the Veteran also indicated that he would often bed to check his house, presumably after hearing a noise.    

The Board also notes that the evidence is in relative equipoise one the question of whether the Veteran has displayed tendency to isolate himself from others during the entire initial rating period.  As reported in each of the VA examination reports of record, the Veteran has a stable relationship with his wife and feels comfortable with her.  Initially, the Veteran reported that he would perform leisure activities with his wife, such as camping.  Yet, in a September 2008 VA treatment record, the Veteran stated that he wished to perform all his recreational activities alone at this point due to his desire to isolate himself.  

The record also contains evidence of periodic depression.  In a January 2006 VA treatment record, the Veteran indicated that he had depression that would come and go.  In a November 2007 statement, the Veteran described feelings of survivor's guilt due to the death of a friend in service.  In a December 2008 VA treatment record, the Veteran stated that he was not depressed.  Yet, in a January 2009 VA treatment record, the Veteran reported experiencing depression after the holidays.  Of note, in the March 2010 VA psychiatric examination report, the VA examiner indicated that the Veteran had depressive symptoms, but that this symptomatology did not rise to the level of an independent depressive disorder.  Based on this evidence, the Board finds that the evidence indicates that the Veteran experiences periodic, but only period, depression symptomatology that does not rise to the level of an independent depressive disorder.  

As noted above, the Veteran experiences symptoms of anxiousness and suspicion related to PTSD.  In a January 2006 VA treatment record, the Veteran indicated that he was "jumpy" and stated that he had an exaggerated startle response.  In subsequent treatment records, the Veteran indicated that his anxiety could be triggered by loud noises, blood, amputations, and music from the 1960s or 1970s.  The Veteran's wife has offered many statements indicating that the Veteran could not be approached from behind due to his exaggerated startle response.  The Veteran has indicated in his own statements that he would take a long time to calm down if he was sufficiently startled.  The Veteran has indicated signs of suspiciousness and hypervigilance, such as the need to avoid crowded places such as stores and basketball games.  In an October 2006 statement and subsequent statements filed with VA, the Veteran's wife reported that the Veteran always carried a gun with him due to his suspicious nature.

The March 2010 VA medical examination report reflects that the Veteran reported having panic attacks, triggered by loud noises or when he feels anxious or excited.  Of note, the Veteran did not indicate how often such attacks would occur.

The evidence is in relative equipoise on the question of whether the Veteran experiences mild memory loss related to PTSD.  In a December 2005 private psychiatric examination report, the Veteran reported experiencing some problems with his memory.  In a February 2008 statement, the Veteran's wife stated that he would often forget where he put things and would sometimes forget what he was going to do when he went from one room to another.  Yet, in a June 2006 VA medical examination report, the Veteran reported that he was experiencing an average decline in his memory such as one would experience while aging.  Therefore, the Board finds that the evidence is in relative equipoise as to whether the Veteran experiences mild memory loss related to his PTSD.  

As indicated above, the Veteran's service-connected PTSD is rated as 10 percent disabling for the period prior to March 25, 2010.  Yet, in a December 2005 private psychiatric examination report, a private examiner, after interviewing the Veteran, reported that the Veteran had PTSD with episodes of depressed mood, difficulty sleeping, irritability, problems with memory, and periods of anxiety.  The Board notes that this reported symptomatology more nearly approximates that required for a 30 percent rating.  Resolving reasonable doubt in favor of the Veteran with regard to specific symptoms indicated above, the Board finds that, for the entire initial rating period under appeal, to include the period prior to March 25, 2010, the Veteran's PTSD symptomatology has more nearly approximated the criteria for a 30 percent rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.   

The Board further finds that the criteria for an initial rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met for the entire initial rating period under appeal.  Specifically, for the entire initial rating period under appeal, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationship, as required for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 

In reviewing the criteria for the next higher 50 percent rating, the Board notes that, in a February 2009 VA treatment record, the VA examiner indicated that the Veteran displayed a slightly dysthymic affect, one of the criteria listed for the next higher 50 percent rating for PTSD.  Yet, in the March 2010 VA psychiatric examination report, the VA examiner noted that the Veteran's affect was full.  

As noted above, the March 2010 VA medical examination report indicates that the Veteran experiences panic attacks, but not indicate their frequency.  The record contains no evidence of symptoms that the Veteran exhibits circumstantial, circumlocutory, or stereotyped speech.  The Veteran has not reported any difficulty in understanding complex commands.  Although the Veteran has experienced mild memory loss, the evidence does not show impairment of short-and long-term memory.  Although the Veteran shows symptoms of suspiciousness and anxiety, the evidence does not indicate that he has impaired judgment or impaired abstract thinking.  

As noted in the March 2010 VA psychiatric report, the Veteran's depression and anxiety symptomatology are not of sufficient severity to meet the criteria to be considered separate mood disorders.  Also, the Veteran has not shown any disturbances of motivation.  

Despite a desire to avoid crowds, the Veteran still actively pursues recreational activities, as long as such activities do not trigger PTSD symptomatology.  For example, although the Veteran no longer hunts due to his aversion to blood, the Veteran still goes camping.  The Board notes that the Veteran has retired and does not have many friends, preferring to isolate himself.  Yet, the record indicates that he Veteran has established and maintained an effective social relationship with his wife.  

Reviewing the GAF scores, the Board notes a great disparity in scores throughout the increased rating period under appeal.  For example, in a June 2006 VA psychiatric examination report, the VA examiner indicated that the Veteran's current psychological profile warranted a GAF score of 69.  The Board notes that this was the highest GAF score assigned during the initial rating period under appeal.  Yet, in an October 2007 VA treatment record, the VA examiner indicated that the Veteran's current psychological profile warranted a GAF score of 52.  The Board notes that this was the lowest GAF score assigned during the initial rating period under appeal.  In the most recent VA psychiatric examination report, the March 2010 VA examiner assigned a GAF score of "55 to 65."  

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  The record of evidence does not indicate that the Veteran's PTSD during this period was manifested by a flattened affect or circumstantial speech.  Although the Veteran has few friends, there is no evidence that the Veteran's PTSD was causing him to start conflicts with his coworkers.  In fact, the Veteran reported that his coworkers teased him due to his exaggerated startle response.  The Veteran also has scores in the 61-70 range, indicating mild symptoms, such as the Veteran's occasional depressed mood.  The record indicates that, despite his PTSD, the Veteran is able to function, appreciate his hobbies, and maintains a meaningful interpersonal relationship with his wife.  The Board notes that the GAF scores from 61-70 are in keeping with the criteria for a 30 percent rating.  Considering the Veteran's symptomatology and the GAF scores between 61 and 70, the Board finds that the Veteran's symptomatology more nearly approximates that required for a 30 percent rating for PTSD.  Id.  From this record of evidence, the Board finds that the Veteran's symptomatology does not more approximately meet the criteria for the next higher 50 percent rating for PTSD.  Id.  From this record of evidence, the Board finds that the Veteran's symptomatology does not more approximately meet the criteria for the next higher 50 percent rating for PTSD. 38 C.F.R. § 4.130. 
 
The Veteran reported that he wants to be considered for a 100 percent rating.  The Board notes that a 100 percent rating is assigned only in instances where a veteran exhibits total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board finds that the Veteran's PTSD symptomatology does not more nearly approximate these criteria for any period on initial rating appeal.

Therefore, the Board finds that the Veteran's PTSD has been manifested by symptomatology more nearly approximating the criteria for a 30 percent rating under Diagnostic Code 9411 for the entire initial rating period under appeal.  The Board also finds that the Veteran's PTSD has not been manifested by symptomatology more nearly approximating the criteria for a 50 percent rating under Diagnostic Code 9411 at any time during the initial rating period under appeal.  Because the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected PTSD for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application for this aspect of the appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for PTSD.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by primarily by depressed mood, anxiety, panic attacks, suspiciousness, and chronic sleep impairment.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the initial rating period prior to March 25, 2010, a 30 percent rating for PTSD is granted; for the entire initial rating period, a rating in excess of 30 percent for PTSD is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


